 

RESTRICTED STOCK UNIT AGREEMENT

POLARITYTE, INC.

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made and entered into
effective ____________________, 20____ (the “Grant Date”) by and between
PolarityTE, Inc., a Delaware corporation (the “Company”) and the person whose
name is listed as the “Grantee” on the signature page of this Agreement.

 

Recitals

 

A. This Agreement is made under the Company’s 2019 Equity Incentive Plan and as
subsequently amended from time to time (the “Plan”). Capitalized terms used
herein and not otherwise defined shall have the meaning ascribed to such terms
in the Plan.

 

B. Grantee is an employee or consultant who is to render valuable services to
the Company or one or more Subsidiaries, and this Agreement is executed pursuant
to, and is intending to carry out the purposes of, the Plan in connection with
the grant of a restricted stock unit award pursuant to which shares of the
Company’s common stock, par value $0.001 (“Common Stock”), may be issued to
Grantee under the Plan.

 

Agreement

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Grant of Restricted Stock Units.

 

1.1 The Company hereby issues to the Grantee on the Grant Date an award
consisting of, in the aggregate, [Total Number of Shares] Restricted Stock Units
(the “Restricted Stock Units”). Each Restricted Stock Unit represents the right
to receive one share of Common Stock, subject to the terms and conditions set
forth in this Agreement.

 

1.2 The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company, and all
amounts credited to the said account shall continue for all purposes to be part
of the general assets of the Company.

 

2. Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Grantee to the Company.

 

3. Vesting.

 

3.1 Except as otherwise stated herein, provided that the Grantee remains as an
employee of the Company through the applicable vesting date, the right to
receive Common Stock based on the Restricted Stock Units will vest in accordance
with the schedule set forth below. The period during which a Restricted Stock
Unit is not vested is the “Restricted Period.”

 



Number of Shares That Vest   Vesting Date/ Conditions [No. of Shares per Period
1]   [Vesting Date Period 1 mm/dd/yyyy] [No. of Shares per Period 2]   [Vesting
Date Period 2 mm/dd/yyyy] [No. of Shares per Period 3]   [Vesting Date Period 3
mm/dd/yyyy] [No. of Shares per Period 4]   [Vesting Date Period 4 mm/dd/yyyy]



 

3.2 The foregoing vesting schedule notwithstanding and subject to the provisions
set forth below in this Section 3.2, if the Grantee’s employment terminates for
any reason at any time before all of Grantee’s Restricted Stock Units have
vested, the Grantee’s unvested Restricted Stock Units shall be automatically
forfeited upon such termination of employment and neither the Company nor any
Affiliate shall have any further obligations to the Grantee under this
Agreement.

 



 

 

 

(a) During any authorized leave of absence, the running of Restricted Periods
that have not lapsed within 90 days following the first day of the leave of
absence shall be suspended after the leave of absence exceeds a period of 90
days. Restricted Periods that are suspended due to a leave of absence shall
resume upon the Grantee’s termination of the leave of absence and return to
service, and the end date of the Restricted Periods shall be extended by the
length of the suspension.

 

(b) In the event the Grantee’s employment with the Company terminates due to
death or disability, Restricted Periods that have not previously lapsed will
accelerate and lapse immediately prior to such termination of service. The term
“disability” shall mean Grantee’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or lasted, or can be expected to last,
for a continuous period of not less than 12 months.

 

(c) In the event there is a Change in Control (as defined in Section 7.2 of the
Plan), Restricted Periods that have not previously lapsed will accelerate and
lapse immediately prior to the Change in Control event.

 

4. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until the Restricted Stock Units are
settled in accordance with Section 6, below, Restricted Stock Units or the
rights relating thereto may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Stock Units will be forfeited by the
Grantee and all the Grantee’s rights to such units shall immediately terminate
without any payment or consideration by the Company.

 

2

 

 

5. Rights as Shareholder; Dividend Equivalents.

 

5.1 The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock.

 

5.2 Upon and following the settlement of the Restricted Stock Units, the Grantee
shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

5.3 Until the Restricted Stock Units vest, there shall be credited to an account
for the Grantee an amount equal to all cash and stock dividends (“Dividend
Equivalents”) that would have been paid to the Grantee if one share of Common
Stock had been issued on the Grant Date for each Restricted Stock Unit granted
to the Grantee as set forth in this Agreement. Dividend Equivalents shall be
subject to the same vesting restrictions as the Restricted Stock Units to which
they are attributable and shall be paid on the same date that the Restricted
Stock Units to which they are attributable are settled in accordance with
Section 6 hereof. Dividend Equivalents credited to the Grantee shall be
distributed in cash or, at the discretion of the Board, in shares of Common
Stock having a Fair Market Value on the vesting date equal to the amount of the
Dividend Equivalents and interest, if any.

 

6. Settlement of Restricted Stock Units. Subject to Section 9 hereof, promptly
following the vesting date, and in any event no later than March 15 of the
calendar year following the calendar year in which such vesting occurs, the
Company shall issue and deliver to the Grantee the number of shares of Common
Stock that have vested pursuant to the terms of this Agreement and cash equal to
any Dividend Equivalents credited with respect to such vested units and the
interest thereon or, at the discretion of the Board, shares of Common Stock
having a Fair Market Value equal to such Dividend Equivalents and the interest
thereon.

 

7. No Right to Continued Service. This Agreement shall not be construed under
any circumstance to confer upon the Grantee any right to be retained in any
position, as an employee or consultant of the Company. Further, nothing in the
Plan or this Agreement shall be construed to limit the discretion of the Company
to terminate the Grantee’s employment at any time, with or without cause.

 

8. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in the manner contemplated by the Plan.

 

9. Tax Liability and Withholding.

 

9.1 The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
this Agreement or otherwise, the amount of any required withholding taxes in
respect of the Restricted Stock Units and to take all such other action as the
Company deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Company may, at its discretion, permit the Grantee to
satisfy any federal, state or local tax withholding obligation by any of the
following means, or by a combination of such means:

 

(a) tendering a cash payment;

 

(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to the Grantee as a result of
the vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or

 

(c) delivering to the Company previously owned and unencumbered shares of Common
Stock.

 



3

 

 

9.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.

 

10. Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

 

11. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Corporate Secretary of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Grantee under this Agreement shall be in writing and addressed
to the Grantee at the Grantee’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

12. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

 

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

 

15. Discretionary Nature of Award. The grant of the Restricted Stock Units in
this Agreement does not create any contractual right or other right to receive
any Restricted Stock Units or other awards in the future. Future awards, if any,
will be at the sole discretion of the Company.

 

16. Amendment. This Agreement may be amended only through a written instrument
signed by the parties hereto.

 

17. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee because non-compliance with
Section 409A of the Code.

 

18. No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of Grantee’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in “pdf” or “jpeg” format, or by
any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.

 

20. Acceptance. The Grantee has read and understands the terms and provisions
hereof, and accepts the Restricted Stock Units subject to all the terms and
conditions of this Agreement. The Grantee acknowledges that there may be adverse
tax consequences upon the vesting or settlement of the Restricted Stock Units or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

 

[Signatures on following page.]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PolarityTE, Inc.1

 

By:   By:       Title:   Title:       Grantee           Print Grantee’s Name    
      Signature    

 



 

1 Pursuant to the Company’s Signature Rights Policy this Notice requires two
Company signatures: (a) any of the persons listed in Column A to the Signature
Rights Policy, and (b) a senior ranking member of the Human Resources
Department.



 



5

 

 